Exhibit 10.5

EXECUTION COPY

 

 

NISSAN AUTO LEASE TRUST 2013-B,

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Administrative Agent,

NISSAN AUTO LEASING LLC II,

as Depositor,

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

 

TRUST ADMINISTRATION AGREEMENT

Dated as of October 30, 2013

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1.01   

Capitalized Terms; Interpretive Provisions

     1    Section 1.02   

Duties of the Administrative Agent

     2    Section 1.03   

Records

     7    Section 1.04   

Compensation

     7    Section 1.05   

Additional Information to be Furnished to the Issuing Entity

     7    Section 1.06   

Independence of the Administrative Agent

     7    Section 1.07   

No Joint Venture

     7    Section 1.08   

Other Activities of Administrative Agent

     7    Section 1.09   

Term of Agreement; Resignation and Removal of Administrative Agent

     7    Section 1.10   

Action Upon Termination, Resignation or Removal

     9    Section 1.11   

Notices

     9    Section 1.12   

Amendments

     10    Section 1.13   

Successors and Assigns

     10    Section 1.14   

Governing Law

     10    Section 1.15   

Headings

     10    Section 1.16   

Counterparts

     11    Section 1.17   

Severability

     11    Section 1.18   

Limitation of Liability of Owner Trustee and Indenture Trustee

     11    Section 1.19   

Third-Party Beneficiary

     11    Section 1.20   

No Petition

     11   

 

i



--------------------------------------------------------------------------------

TRUST ADMINISTRATION AGREEMENT

This Trust Administration Agreement, dated as of October 30, 2013 (this
“Agreement”), is among Nissan Auto Lease Trust 2013-B, a Delaware statutory
trust (the “Issuing Entity”), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as administrative agent (in such capacity, the
“Administrative Agent”), Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), as depositor (the “Depositor”), and U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”).

RECITALS

WHEREAS, the Issuing Entity was formed pursuant to a trust agreement, dated as
of May 8, 2013, as amended and restated by the amended and restated trust
agreement, dated as of October 30, 2013 (the “Trust Agreement”), between the
Depositor and Wilmington Trust, National Association, as trustee (the “Owner
Trustee”); and

WHEREAS, the parties desire to enter into this agreement to provide for, among
other things, the Administrative Agent’s provision of certain services to the
Issuing Entity and the Owner Trustee.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.01 Capitalized Terms; Interpretive Provisions.

(a) Capitalized terms used herein that are not otherwise defined shall have the
respective meanings ascribed thereto in the Agreement of Definitions, dated as
of October 30, 2013, by and among the Issuing Entity, NILT Trust, a Delaware
statutory trust, as grantor and initial beneficiary (in such capacity, the
“Grantor” and the “UTI Beneficiary,” respectively), Nissan-Infiniti LT, a
Delaware statutory trust (the “Titling Trust”), NMAC, in its individual
capacity, as Administrative Agent and as servicer (in such capacity, the
“Servicer”), NALL II, NILT, Inc., a Delaware corporation, as trustee to the
Titling Trust (the “Titling Trustee”), the Owner Trustee, Wilmington Trust
Company, a Delaware corporation, as Delaware trustee (the “Delaware Trustee”),
U.S. Bank, as trust agent (in such capacity, the “Trust Agent”) and the
Indenture Trustee.

(b) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, (i) terms used herein include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein,” “hereof” and the like shall refer to this Agreement
as a whole and not to any particular part, Article or Section within this
Agreement, (iii) references to an Article or Section such as “Article One” or
“Section 1.01” shall refer to the applicable Article or Section of this
Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation,” (v) the term “or” shall include “and/or,” (vi) the
term “proceeds” shall have the meaning ascribed to such term in the UCC,
(vii) references to Persons include their permitted successors and assigns,
(viii) references to

 

(NALT 2013-B Trust Administration Agreement)

 

-1-



--------------------------------------------------------------------------------

agreements and other contractual instruments include all subsequent amendments,
amendments and restatements and supplements thereto or changes therein entered
into in accordance with their respective terms and not prohibited by this
Agreement, except that references to the SUBI Trust Agreement include only such
items as related to the 2013-B SUBI and the Titling Trust, (ix) references to
laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto, (x) references to this Agreement include
all Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,”
or words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”

Section 1.02 Duties of the Administrative Agent.

(a) The Administrative Agent agrees to perform all its duties as Administrative
Agent and the duties of the Issuing Entity and the Owner Trustee under the
Related Documents. In addition, the Administrative Agent shall consult with the
Owner Trustee regarding the duties of the Issuing Entity or the Owner Trustee
under the Related Documents. The Administrative Agent shall monitor the
performance of the Issuing Entity and shall advise the Owner Trustee when action
is necessary to comply with the respective duties of the Issuing Entity and the
Owner Trustee under the Related Documents. The Administrative Agent shall
prepare for execution by the Issuing Entity, or shall cause the preparation by
other appropriate persons of, all such documents, reports, notices, filings,
instruments, certificates and opinions that it shall be the duty of the Issuing
Entity or the Owner Trustee to prepare, file or deliver pursuant to the Related
Documents. In addition, the Administrative Agent or the Depositor shall execute
and deliver any filings, certificates, affidavits or other instruments required
under the Sarbanes-Oxley Act of 2002, to the extent permitted by applicable law.
In furtherance of the foregoing, the Administrative Agent shall take (or, in the
case of the immediately preceding sentence, cause to be taken) all appropriate
action that the Issuing Entity or the Owner Trustee is required to take pursuant
to the Indenture, including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture (references
are to Sections of the Indenture):

(i) the preparation of or obtaining of the documents and instruments required
for execution and authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);

(ii) the duty to cause the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.04);

(iii) preparation of, obtaining of or filing of all instruments, opinions and
certificates or other documents required for the release of Collateral (Section
2.08);

(iv) the maintenance of an office in the Borough of Manhattan, The City of New
York, for registration of transfer or exchange of Notes (Section 3.02);

 

(NALT 2013-B Trust Administration Agreement)

 

-2-



--------------------------------------------------------------------------------

(v) the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);

(vi) the direction to the Indenture Trustee to deposit monies with Paying
Agents, if any, other than the Indenture Trustee (Section 3.03);

(vii) the obtaining and preservation of the Issuing Entity’s qualifications to
do business (Section 3.04);

(viii) the preparation of all supplements and amendments to the Indenture and
all financing statements, continuation statements, instruments of further
assurance and other instruments and the taking of such other action as are
necessary or advisable to protect the Owner Trust Estate (Section 3.05);

(ix) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel, as to the Owner Trust Estate, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.06 and 3.09);

(x) the identification to the Indenture Trustee in an Officer’s Certificate of
any Person with whom the Issuing Entity has contracted to perform its duties
under the Indenture (Section 3.07(b));

(xi) the notification of the Indenture Trustee and each Rating Agency of a
Servicer Default under the Servicing Agreement and, if such Servicer Default
arises from the failure of the Servicer to perform any of its duties or
obligations under the Servicing Agreement with respect to the 2013-B SUBI
Assets, the taking of all reasonable steps available to remedy such failure
(Section 3.07(d));

(xii) the delivery of written notice to the Indenture Trustee and each Rating
Agency of each Indenture Default (Section 3.11);

(xiii) the delivery of prior written notice to each Rating Agency of the Issuing
Entity ‘s consolidation or merger with or into any other Person (Section
3.15(a));

(xiv) the delivery of prior written notice to each Rating Agency of the Issuing
Entity ‘s conveyance or transfer of any of its properties or assets to any
Person (Section 3.15(b));

(xv) the preparation and obtaining of documents and instruments required for the
release of the Issuing Entity from its obligations under the Indenture (Section
4.01);

(xvi) the monitoring of the Issuing Entity’s obligations as to the satisfaction
and discharge of the Indenture and the preparation of an Officer’s Certificate
and the obtaining of the Opinion of Counsel and the Independent Certificate
relating thereto (Section 4.01);

 

(NALT 2013-B Trust Administration Agreement)

 

-3-



--------------------------------------------------------------------------------

(xvii) the preparation and delivery of notice to the Rating Agencies of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.08);

(xviii) the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);

(xix) the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

(xx) the furnishing of certain reports with the Indenture Trustee (Section
7.03);

(xxi) the taking of all other actions necessary with respect to the investment
of funds in the Note Distribution Account (Sections 8.02 and 8.05);

(xxii) [Reserved];

(xxiii) the preparation of Issuing Entity Requests and the obtaining of Opinions
of Counsel with respect to the execution of supplemental indentures, and the
mailing of notices to the Noteholders with respect thereto (Sections 9.01 and
9.02);

(xxiv) the execution of new Notes conforming to any supplemental indenture
(Section 9.05);

(xxv) the duty to notify each Rating Agency of redemption of the Notes (Section
10.02);

(xxvi) the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuing
Entity to the Indenture Trustee to take any action under the Indenture (Section
11.01(a), (b));

(xxvii) the preparation and delivery of Officer’s Certificates and the obtaining
of Independent Certificates, if necessary, for the release of property from the
Lien of the Indenture (Section 11.01(b));

(xxviii) [Reserved]; and

(xxix) the preparation of Definitive Notes in accordance with the instructions
of the Clearing Agency (Section 2.11).

(b) The Administrative Agent shall (a) pay the Indenture Trustee from time to
time the reasonable compensation provided for in the Indenture with respect to
services rendered by the Indenture Trustee, (b) pay the Owner Trustee, the
Certificate Registrar and the Paying Agent from time to time reasonable
compensation provided for in the Trust Agreement for all services rendered by
the Owner Trustee, the Certificate Registrar and the Paying Agent (which

 

(NALT 2013-B Trust Administration Agreement)

 

-4-



--------------------------------------------------------------------------------

compensation shall not be limited by any provision of law in regard to the
compensation for a trustee of an express trust); (c) provide the indemnification
specified in Section 8.01 of the Trust Agreement, and Section 6.07 of the
Indenture, and (d) cause the Servicer to provide the indemnification specified
in Section 8.02(e) of the Servicing Agreement.

(c) In addition to the duties set forth above in Sections 1.02(a) and (b), the
Administrative Agent shall perform such calculations and shall prepare or shall
cause the preparation by other appropriate Persons of, and shall execute on
behalf of the Issuing Entity or the Owner Trustee, all such documents, notices,
reports, filings, instruments, certificates and opinions that the Issuing Entity
or the Owner Trustee is required to prepare, file or deliver pursuant to the
Related Documents, and at the request of the Owner Trustee shall take all
appropriate action that the Issuing Entity or the Owner Trustee is required to
take pursuant to the Related Documents. Subject to Section 1.06 of this
Agreement, and in accordance with the directions of the Owner Trustee, the
Administrative Agent shall administer, perform or supervise the performance of
such other activities in connection with the Collateral (including the Related
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrative Agent.

(d) Notwithstanding anything in this Agreement or the Related Documents to the
contrary, the Administrative Agent shall be responsible for promptly notifying
the Owner Trustee if any withholding tax is imposed on the Issuing Entity’s
payments (or allocations of income) to a Trust Certificateholder as contemplated
in Section 5.02(d) of the Trust Agreement. Any such notice shall specify the
amount of any withholding tax required to be withheld by the Owner Trustee
pursuant to such provision.

(e) Notwithstanding anything in this Agreement or the Related Documents to the
contrary, the Administrative Agent shall be responsible for performance of the
duties of the Owner Trustee set forth in Sections 5.03 and 9.01(c) of the Trust
Agreement with respect to notifying the Trust Certificateholders of the Payment
Date on which their Trust Certificates will be repaid and Section 5.04(a) of the
Trust Agreement with respect to accounting and reports to Trust
Certificateholders; provided, however, that the Owner Trustee shall retain
responsibility for the distribution of the documentation necessary to enable
each Trust Certificateholder to prepare its federal and state income tax
returns.

(f) The Administrative Agent shall satisfy its obligations with respect to
clauses (d) and (e) above by retaining, at the expense of the Administrative
Agent, Accountants acceptable to the Owner Trustee, which shall perform the
obligations of the Administrative Agent thereunder.

(g) The Administrative Agent shall perform any duties expressly required to be
performed by the Administrative Agent under the Trust Agreement. The
Administrative Agent shall perform all duties and obligations applicable to or
required of the Issuing Entity set forth in Schedule A to the 2013-B Servicing
Supplement in accordance with the terms and conditions thereof.

(h) [Reserved].

 

(NALT 2013-B Trust Administration Agreement)

 

-5-



--------------------------------------------------------------------------------

(i) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrative Agent may enter into transactions or
otherwise deal with any of its Affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Issuing Entity and shall be, in the Administrative Agent’s
opinion, no less favorable to the Issuing Entity than would be available from
unaffiliated parties.

(j) With respect to matters that in the reasonable judgment of the
Administrative Agent are non-ministerial, the Administrative Agent shall not
take any action unless within a reasonable time before the taking of such action
the Administrative Agent shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include:

(i) amendment of or any supplement to the Indenture;

(ii) the initiation of any claim or lawsuit by the Issuing Entity and the
compromise of any action, claim or lawsuit brought by or against the Issuing
Entity (other than in connection with the collection of the Leases);

(iii) the amendment, change or modification of the Related Documents;

(iv) the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrative Agents or successor Servicers, or the consent to the
assignment by the Note Registrar, any Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(v) the removal of the Indenture Trustee.

Notwithstanding anything to the contrary in this Agreement, the Administrative
Agent shall not be obligated to, and shall not, (i) make any payments to the
Noteholders under the Related Documents, (ii) sell the Owner Trust Estate
pursuant to Section 5.02 of the Indenture, (iii) take any other action that the
Issuing Entity directs the Administrative Agent not to take on its behalf or
(iv) take any other action which may be construed as having the effect of
varying the investment of the Trust Certificateholders.

(k) The Administrative Agent will deliver to each Rating Agency notice (which
shall be deemed to be delivered if a copy of such notice has been posted on any
web site maintained by NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance with 17 C.F.R. 240.17g-5(a)(3)) of (i) any
Servicer Default pursuant to Section 3.07(d) of the Indenture; (ii) any breach
of perfection representations pursuant to Section 3.18(c) of the Indenture;
(iii) any declaration that the principal of the Notes has been accelerated
pursuant to Section 5.02 of the Indenture; (iv) any Indenture Default of which
it has been provided notice pursuant to Section 6.05 of the Indenture; (v) any
merger or consolidation of the Indenture Trustee pursuant to Section 6.09 of the
Indenture; (vi) unaudited report it has been provided pursuant to
Section 8.04(f) of the Indenture; (vii) any final payment of Trust Certificates
pursuant to Section 9.01(c) of the Trust Agreement; (viii) any resignation of
the Owner Trustee of which it has been provided notice pursuant to Section 10.02
of the Trust Agreement; (ix) any

 

(NALT 2013-B Trust Administration Agreement)

 

-6-



--------------------------------------------------------------------------------

resignation or removal of the Owner Trustee pursuant to Section 10.02 of the
Trust Agreement; (x) any merger or consolidation of the Owner Trustee pursuant
to Section 10.04 of the Trust Agreement; (xi) any Servicer Default of which it
has been provided notice pursuant to Section 8.12(c) of the 2013-B Servicing
Supplement; and (xii) any amendment to the Agreement of Definitions pursuant to
Section 1.04(g) of the Agreement of Definitions.

Section 1.03 Records. The Administrative Agent shall maintain appropriate books
of account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuing Entity and
the Depositor at any time during normal business hours upon reasonable prior
written notice.

Section 1.04 Compensation. As compensation for the performance of the
Administrative Agent’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Administrative Agent shall be entitled to a
monthly payment of compensation in an amount to be agreed to between the
Administrative Agent and the Servicer, which shall be solely an obligation of
the Servicer and which shall not be paid from the proceeds of the Leases, Leased
Vehicles or other Titling Trust Assets.

Section 1.05 Additional Information to be Furnished to the Issuing Entity. The
Administrative Agent shall furnish to the Issuing Entity from time to time such
additional information regarding the Collateral as the Issuing Entity shall
reasonably request.

Section 1.06 Independence of the Administrative Agent. For all purposes of this
Agreement, the Administrative Agent shall be an independent contractor and shall
not be subject to the supervision of the Issuing Entity or the Owner Trustee
with respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuing Entity, the
Administrative Agent shall have no authority to act for or represent the Issuing
Entity or the Owner Trustee in any way and shall not otherwise be deemed an
agent of the Issuing Entity or the Owner Trustee.

Section 1.07 No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrative Agent and either of the Issuing Entity or the
Owner Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.

Section 1.08 Other Activities of Administrative Agent. Nothing herein shall
prevent the Administrative Agent or its Affiliates from engaging in other
businesses or, in its sole discretion, from acting in a similar capacity as an
Administrative Agent for any other Person or entity, even though such person or
entity may engage in business activities similar to those of the Issuing Entity,
the Owner Trustee or the Indenture Trustee.

Section 1.09 Term of Agreement; Resignation and Removal of Administrative Agent.
This Agreement shall continue in force until the dissolution of the Issuing
Entity, upon which event this Agreement shall automatically terminate.

 

(NALT 2013-B Trust Administration Agreement)

 

-7-



--------------------------------------------------------------------------------

(a) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the
Administrative Agent may resign its duties hereunder by providing the Issuing
Entity with at least 60 days’ prior written notice.

(b) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the Issuing
Entity may remove the Administrative Agent without cause by providing the
Administrative Agent with at least 60 days’ prior written notice.

(c) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, at the sole
option of the Issuing Entity, the Administrative Agent may be removed
immediately upon written notice of termination from the Issuing Entity to the
Administrative Agent if any of the following events shall occur:

(i) the Administrative Agent shall default in the performance of any of its
duties under this Agreement and which, after notice of such default, continues
unremedied for 60 days (or for such longer period not in excess of 90 days as
may be reasonably necessary to remedy such failure);

(ii) (A) the existence of any Proceeding in, or the entry of a decree or order
for relief by, a court or regulatory authority having jurisdiction over the
Administrative Agent in an involuntary case under the federal bankruptcy laws,
as now or hereafter in effect, (B) the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or other similar official with
respect to the Administrative Agent or of any substantial part of its property
or (C) the ordering of the winding up or liquidation of the affairs of the
Administrative Agent, and in each case, the continuance of any such Proceeding
unstayed and in effect for a period of 90 consecutive days, or immediately upon
entry of any decree or order; or

(iii) the Administrative Agent (A) applies for or consents to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, or
liquidator of itself or of all or a substantial part of its property, (B) fails
to pay, or is generally unable to pay, its debts as they become due, (C) makes a
general assignment for the benefit of creditors, (D) commences a voluntary case
under the federal bankruptcy laws (E) is adjudicated to be bankrupt or
insolvent, (F) files a petition seeking to take advantage of any other law
providing for the relief of debtors, or (G) takes any corporate action for the
purpose of effecting any of the foregoing, and in each case, the continuance of
any such event remains unstayed and in effect for a period of 90 consecutive
days.

The Administrative Agent agrees that if any of the events specified in clauses
(ii) or (iii) above shall occur, it shall give written notice thereof to the
Issuing Entity and the Indenture Trustee within seven days after the occurrence
of such event.

(d) No resignation or removal of the Administrative Agent pursuant to this
Section shall be effective until (i) a successor Administrative Agent shall have
been appointed by the Issuing Entity and (ii) such successor Administrative
Agent shall have agreed in writing to be bound by the terms of this Agreement in
the same manner as the Administrative Agent is bound hereunder.

 

(NALT 2013-B Trust Administration Agreement)

 

-8-



--------------------------------------------------------------------------------

(e) The appointment of any successor Administrative Agent shall be effective
only after satisfaction of the Rating Agency Condition with respect to the
proposed appointment.

(f) Subject to Sections 1.09(d) and 1.09(e), the Administrative Agent
acknowledges that upon the appointment of a successor Servicer pursuant to the
Servicing Agreement, the Administrative Agent shall immediately resign and such
successor Servicer shall automatically become the Administrative Agent under
this Agreement.

Section 1.10 Action Upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to the first sentence
of Section 1.09 or the resignation or removal of the Administrative Agent
pursuant to Section 1.09(a), (b) or (c), respectively, the Administrative Agent
shall be entitled to be paid all fees and reimbursable expenses accruing to it
to the date of such termination, resignation or removal. The Administrative
Agent shall forthwith upon such termination pursuant to the first sentence of
Section 1.09 deliver to the Issuing Entity all property and documents
representing or relating to the Collateral then in the custody of the
Administrative Agent. In the event of the resignation or removal of the
Administrative Agent pursuant to Section 1.09(a), (b) or (c), respectively, the
Administrative Agent shall cooperate with the Issuing Entity and take all
reasonable steps requested to assist the Issuing Entity in making an orderly
transfer of the duties of the Administrative Agent.

Section 1.11 Notices. All demands, notices and communications hereunder shall be
in writing and shall be delivered, sent electronically by telecopier or email
(if an email address is provided), or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Issuing Entity or
the Administrative Agent, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530)
(email: doug.gwin@nissan-usa.com), Attention: Treasurer; (ii) if to the Owner
Trustee, at Wilmington Trust, National Association, Rodney Square North, 1100 N.
Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 636-4140),
Attention: Corporate Trust Administration; (iii) if to the Indenture Trustee, at
U.S. Bank National Association, 190 South LaSalle Street, 7th Floor, Chicago, IL
60603 (telecopier no. (312) 332-7996) (email: patricia.child@usbank.com),
Attention: Nissan Auto Lease Trust 2013-B; (iv) if to Moody’s, to Moody’s
Investors Service, 7 World Trade Center, 250 Greenwich Street, New York, New
York 10007 (telecopier no. (212) 553-7820), Attention: ABS Monitoring Group;
(v) if to Fitch, to Fitch Ratings, Inc., One State Street Plaza, New York, New
York 10004 (email: abs.surveillance@fitchratings.com) Attention: ABS
Surveillance; or (vi) if to the Depositor, at One Nissan Way, Franklin 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention:
Treasurer; or at such other address as shall be designated by any of the
foregoing in a written notice to the other parties hereto. Delivery shall occur
only when delivered by hand or, in the case of mail, email or facsimile notice,
upon actual receipt or reported tender of such communication by an officer of
the intended recipient entitled to receive such notices located at the address
of such recipient for notices hereunder; provided, however, any demand, notice
or communication to be delivered pursuant to this Trust Administration Agreement
to any Rating Agency shall be deemed to be delivered if a copy of such demand,
notice or communication has been posted on any web site maintained by NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

 

(NALT 2013-B Trust Administration Agreement)

 

-9-



--------------------------------------------------------------------------------

Section 1.12 Amendments. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the parties hereto, with the
written consent of the Owner Trustee but without the consent of the
Securityholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Securityholders; provided, that such amendment will
not materially and adversely affect any Noteholder. An amendment shall be deemed
not to materially and adversely affect the Noteholders if (i) the Rating Agency
Condition is satisfied with respect to such amendment, or (ii) the
Administrative Agent or the Depositor delivers an Officer’s Certificate to the
Indenture Trustee stating that such amendment will not materially and adversely
affect the Noteholders. This Agreement may also be amended by the parties hereto
with the written consent of the Owner Trustee and (a) the holders of Notes
evidencing at least a majority of the Outstanding Amount, or (b) in the case of
any amendment that does not materially and adversely affect the Noteholders, the
holders of Trust Certificates evidencing at least a majority of the Certificate
Balance, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of Securityholders; provided however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on the 2013-B Leases or distributions
that are required to be made for the benefit of the Securityholders, or
(ii) reduce the aforesaid percentage of the holders of Notes and Trust
Certificates which are required to consent to any such amendment, without the
consent of the holders of all outstanding Notes and Trust Certificates.
Notwithstanding the foregoing, the Administrative Agent may not amend this
Agreement without the permission of the Depositor, which permission shall not be
unreasonably withheld.

Section 1.13 Successors and Assigns. This Agreement may not be assigned by the
Administrative Agent unless such assignment is previously consented to in
writing by the Issuing Entity and the Owner Trustee and subject to the
satisfaction of the Rating Agency Condition in respect thereof. An assignment
with such consent and satisfaction, if accepted by the assignee, shall bind the
assignee hereunder in the same manner as the Administrative Agent is bound
hereunder. Notwithstanding the foregoing, this Agreement may be assigned by the
Administrative Agent without the consent of the Issuing Entity or the Owner
Trustee to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrative Agent; provided, that
such successor organization executes and delivers to the Issuing Entity, the
Owner Trustee and the Indenture Trustee an agreement, in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee, in which
such corporation or other organization agrees to be bound hereunder by the terms
of said assignment in the same manner as the Administrative Agent is bound
hereunder. Subject to the foregoing, this Agreement shall bind any successors or
assigns of the parties hereto.

Section 1.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York).

Section 1.15 Headings. The headings of the various Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

(NALT 2013-B Trust Administration Agreement)

 

-10-



--------------------------------------------------------------------------------

Section 1.16 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

Section 1.17 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 1.18 Limitation of Liability of Owner Trustee and Indenture Trustee.

(a) Notwithstanding anything contained herein to the contrary, this instrument
has been countersigned by Wilmington Trust, National Association in its capacity
as Owner Trustee of the Issuing Entity and in no event shall Wilmington Trust,
National Association in its individual capacity or any beneficial owner of the
Issuing Entity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder, as
to all of which recourse shall be had solely to the assets of the Issuing
Entity. For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuing Entity hereunder, the Owner Trustee shall be subject
to, and entitled to the benefits of, the terms and provisions of Articles Six,
Seven and Eight of the Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by U.S. Bank as Indenture Trustee and in no event shall U.S.
Bank have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuing Entity hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuing Entity.

Section 1.19 Third-Party Beneficiary. The Owner Trustee is a third-party
beneficiary to this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

Section 1.20 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

[Signature Page to Follow]

 

(NALT 2013-B Trust Administration Agreement)

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

NISSAN AUTO LEASE TRUST 2013-B, as Issuing Entity By:   WILMINGTON TRUST,
NATIONAL ASSOCIATION,   not in its individual capacity, but solely as Owner
Trustee By:     Name:     Title:    

NISSAN AUTO LEASING LLC II,

as Depositor

By:     Name:     Title:    

U.S. BANK NATIONAL ASSOCIATION

as Indenture Trustee

By:     Name:     Title:     NISSAN MOTOR ACCEPTANCE

CORPORATION,

as Administrative Agent

By:     Name:     Title:    

 

(NALT 2013-B Trust Administration Agreement)

 

S-1